Case 9:19-bk-11573-MB                   Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55                  Desc
                                         Main Document     Page 1 of 7


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                               )    Chapter 11
In re:                                                                         )
                                                                               )    Case No. 19-12417
          HVI CAT CANYON, INC.,                                                )
                                                                               )
                              Debtor                                           )    Ref. Docket No. 52
                                                                               )

                                                   AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

WING CHAN, being duly sworn, deposes and says:

1. I am employed as a Noticing Coordinator by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On August 15, 2019, I caused to be served the “Declaration of Randeep S. Grewal in Support
   of Motion for Interim and Final Orders Pursuant to 11 U.S.C. §§ 105, 361, 362 and 363
   Approving Use of Cash Collateral, Providing Adequate Protection and Scheduling Final
   Hearing Pursuant to Bankruptcy Rule 4001,” dated August 15, 2019 [Docket No. 52], by
   causing true and correct copies to be:

     a. enclosed securely in separate postage pre-paid envelopes and delivered via first class mail
        to those parties listed on the annexed Exhibit A, and

     b. delivered via electronic mail to those parties listed on the annexed Exhibit B.




T:\Clients\HVICAT\Affidavits\Declaration ISO Cash Collateral Motion_DI 52_8-15-19_FK.doc
Case 9:19-bk-11573-MB                   Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55                    Desc
                                         Main Document     Page 2 of 7


3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                                           /s/ Wing Chan
                                                                                           Wing Chan

Sworn to before me this
16th day of August, 2019
/s/ John Chau
Notary Public, State of New York
No. 01CH6353383
Qualified in Queens County
Commission Expires January 23, 2021




                                                                -2-
T:\Clients\HVICAT\Affidavits\Declaration ISO Cash Collateral Motion_DI 52_8-15-19_FK.doc
Case 9:19-bk-11573-MB   Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55   Desc
                         Main Document     Page 3 of 7




                               EXHIBIT A
                                               HVI CAT CANYON, INC.
          Case 9:19-bk-11573-MB           Doc 56 Filed 08/19/19
                                                  Service List   Entered 08/19/19 15:22:55             Desc
                                           Main Document     Page 4 of 7
Claim Name                               Address Information
ANN JENNY SCHUPP                         C/O M H WHITTIER CORP. 1600 HUNTINGTON DRIVE SOUTH PASADENA CA 91030
BRUCE S. GELBER                          DEPUTY ASST ATTORNEY GENERAL ENVIRONMENT & NATURAL RESOURCES DIVISION 950
                                         PENNSYLVANIA AVE WASHINGTON DC 20530
CALIFORNIA DEPT. OF TOXIC SUBSTANCE      (BERKLEY REGIONAL OFFICE) 700 HEINZ AVENUE SUITE 200 BERKELEY CA 94710-2721
CONTROL
CALIFORNIA FRANCHISE TAX BOARD           PO BOX 942857 SACRAMENTO CA 94257-0500
CALIFORNIA OSHA                          1515 CLAY STREET, SUITE 1901 OAKLAND CA 94612
CALIFORNIA STATE CONTROLLER              BETTY T. YEE TAX ADMINISTRATION SECTION PO BOX 942850 SACREMENTO CA 94250-5880
CHARLES C. ALBRIGHT TRUSTEE              729 WEST 16TH STREET #B8 COSTA MESA CA 92627
DIANE T. WALKER                          748 OCEANVILLE ROAD STONINGTON ME 04681-9714
FIRST AMERICAN TITLE INSURANCE COMPANY   TRUSTEE FOR UBS AG LONDON BRANCH 4380 LA JOLLA VILLAGE DRIVE SUITE 110 SAN
                                         DIEGO CA 92122
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
INTERNAL REVENUE SERVICE                 (SMALL BUSINESS/SELF-EMPLOYMENT DIV) 5000 ELLIN ROAD LANHAM MD 20706
J. P. MORGAN-CHASE                       MICHAEL KERNEY 450 WEST 33RD STREET, 15TH FLOOR REF: 030057 NASSAU ASSOC-SABA
                                         NEW YORK NY 10041
NORTHERN CALIFORNIA COLLECTION           SERVICE, INC. 700 LEISURE LANE SACREMENTO CA 95815
OFFICE OF THE UNITED STATES TRUSTEE      SOUTHERN DISTRICT OF NEW YORK SERENE NAKANO, ESQ. U.S. FEDERAL OFFICE BUILDING
                                         201 VARICK STREET, SUITE 1006 NEW YORK NY 10014
SANTA BARBARA COUNTY -APCD               AERON ARLIN GENET 260 NORTH SAN ANTONIO RD SANTA BARBARA CA 93110
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: LETIA A. JAMES DEPT. OF LAW THE CAPITOL, 2ND FL ALBANY NY 12224
STONER FAMILY TRUST                      JAMES G. SANFORD TRUSTEE 100 WEST LIBERTY STREET. SUITE 900 RENO NV 89501
U.S. DEPARTMENT OF TRANSPORTATION        1200 NEW JERSEY AVE, SE WASHINGTON DC 20590
UBS AG, LONDON BRANCH                    JULIAN GOULD 600 WASHINGTON BLVD. STAMFORD CT 06901
UNITED STATES ATTORNEY'S OFFICE          SOUTHERN DISTRICT OF NEW YORK ATTN: ANTHONY SUN, ASST. UNITED STATES ATTORNEY
                                         TAX & BANKRUPTCY UNIT 86 CHAMBERS ST., 3RD FLOOR NEW YORK NY 10007
W. J. KENNY CORP.                        C/O ALLFIRST BANKCORP TRUST C/O M&T BANK ONE M&T PLAZA BUFFALO NY 14203
WYATT SLOAN-TRIBE, ESQ.                  OFFICE OF THE ATTORNEY GENERAL 300 S. SPRING STREET, SUITE 1702 LOS ANGELES CA
                                         90013




                                  Total Creditor count 22




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
Case 9:19-bk-11573-MB   Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55   Desc
                         Main Document     Page 5 of 7




                               EXHIBIT B
Case 9:19-bk-11573-MB Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55      Desc
                        Main Document      Page 6 of 7
                 HVI CAT CANYON, INC. – Case No. 19-12417
                      Electronic Mail Master Service List

               NAME                                     EMAIL
AKIN GUMP STRAUS HAUER & FELD            sddavis@akingump.com
ALLEN MATKINS LECK GAMBLE                jmeeder@allenmatkins.com
ANDREW KURTH LLP                         dzdunkewicz@andrewskurth.com
ATTORNEY GENERAL OF CALIFORNIA           michael.zarro@doj.ca.gov
BRIAN CORSON, IN HIS INDIVIDUAL          brian@hubmac.com
CAPACITY
CA ATTORNEY GENERAL'S OFFICE             piu@doj.ca.gov
CALIFORNIA DEPARTMENT OF                 sharon.armstrong@conservation.ca.gov
CONSERVATION
CALIFORNIA DEPT. OF FISH & WILDLIFE 5    askr5@wildlife.ca.gov
CALIFORNIA DIVISION OF OIL, GAS &        webmaster@conservation.ca.gov
GEOTHERMAL RESOURCES
CALIFORNIA EMPLOYMENT                    wotcsupport@edd.ca.gov
DEVELOPMENT DEPT
CALIFORNIA REGIONAL WATER QUALITY        centralcoast@waterboards.ca.gov
CONTROL BOARD
CALIFORNIA STATE CONTROLLER              eoinquiry@sco.ca.gov
CALIFORNIA WATER RESOURCES               info@waterboards.ca.gov
CONTROL BOARD
COLORADO DEPT OF PUBLIC HEALTH           cdphe.information@state.co.us
AND ENVIRONMENT
DIAMOND MCCARTHY LLP                     adiamond@diamondmccarthy.com
EPA REGION 9                             r9.info@epa.gov
ESCOLLE TENANTS IN COMMON ATTN:          vmartinez@twitchellandrice.com
VINCENT T. MARTINEZ
FRIEDMAN & SPRINGWATER LLP               efriedman@friedmanspring.com
GLR, LLC                                 vab@grerangroup.com
HANNA AND MORTON LLP                     erenwick@hanmor.com
HVI CAT CANYON, INC.                     agd@greka.com
HVI CAT CANYON, INC.                     meo@greka.com
HVI CAT CANYON, INC.                     rsg@greka.com
LARSEN O'BRIEN LLP                       robrien@larsonobrienlaw.com;
                                         prigali@larsonobrienlaw.com;
                                         sbledsoe@larsonobrienlaw.com;
                                         hpark@larsonobrienlaw.com;
                                         mvasquez@larsonobrienlaw.com
NEW YORK STATE DEPT OF                   contact@dec.ny.gov
ENVIRONMENTAL CONSERVATION
OFFICE OF THE UNITED STATES TRUSTEE      greg.zipes@usdoj.gov
SOUTHERN DISTRICT OF NEW YORK
Case 9:19-bk-11573-MB Doc 56 Filed 08/19/19 Entered 08/19/19 15:22:55     Desc
                        Main Document      Page 7 of 7
                 HVI CAT CANYON, INC. – Case No. 19-12417
                      Electronic Mail Master Service List

O'MELVENY & MYERS LLP                    dcantor@omm.com;
                                         sindelicato@omm.com
O'MELVENY & MYERS LLP                    dpatrick@omm.com; ejones@omm.com;
                                         bmetcalf@omm.com
O'MELVENY & MYERS LLP                    jtaylor@omm.com
PACHULSKI STANG ZIEHL AND JONES          rmikels@pszjlaw.com
(PROPOSED COUNSEL TO UNSECURED
CREDITORS COMMITTEE)
ATTN: RICHARD E. MIKELS, ESQ.
PACIFIC PETROLEUM CALIFORNIA, INC.       john@ppcinc.biz
ATTN: JOHN HOCHLEUTNER
PG&E                                     pgebankruptcy@pge.com;
                                         mxtn@pge.com;marcellus.terry@pge.com
QUINN EMANUEL URQUHART &                 devinvanderhahn@quinnemanuel.com;
SULLIVAN, LLP                            pattytomasco@quinnemanuel.com
QUINN EMANUEL URQUHART &                 petercalamari@quinnemanuel.com
SULLIVAN, LLP
SANTA BARBARA COUNTY P&D                 jzoro@co.santa-barbara.ca.us
SANTA BARBARA COUNTY TREASURER-          sbtaxes@co.santa-barbara.ca.us
TAX COLLECTOR
SANTA BARBARA COUNTY TREASURER-          vmcisaa@co.santa-barbara.ca.us
TAX COLLECTOR
SHERRILL A. SCHOEPE                      s.wetzler@musickpeeler.com
STATE OF COLORADO ATTORNEY               attorney.general@coag.gov
GENERAL
THE LAW OFFICE OF SUSAN M. WHALEN        susan@whalenattorney.com
UNITED STATES DEPARTMENT OF              karl.fingerhood@usdoj.gov
JUSTICE ENVIRONMENTAL & NATURAL
RESOURCES DIVISION
VICTORY OIL                              smallbusinessteam@wolterskluwer.com
WEIL, GOTSHAL & MANGES LLP               rachael.foust@weil.com
WEST COAST WELDING & CONSTR. I           mbarbey@westcoastwelding.net
WILLIAM W. JENNY JR.                     caramel@hotmail.com
